GUY, J.
This action was brought to foreclose a lien on chattels sold under a contract of conditional sale. There was a verified complaint, but no answer or demurrer was filed.
Plaintiff proved a prima facie case, and asked for judgment for the foreclosure of its lien of $72.08, including interest; the court then undertook to settle the-matter by advising the gradual payment by defendant of the amount called for by the contract of conditional sale; thereafter a dispute arose as to which the details are lacking. The court terminated the dispute by rendering judgment for defendant on the merits, thereby in legal effect vesting the legal title to the chattels in defendant. Clark v. Scovill, 198 N. Y. 279, 284-286, 91 N. E. 800. On the proceedings and evidence as returned, no defense was either pleaded or proven.
Under the present Municipal Court Act (Laws 1902, c. 580, § 145), where there is a verified complaint in an action for more than $50, a written answer or demurrer is required to raise an issue.
Judgment reversed, with costs, and judgment of foreclosure granted, with costs. All concur.